DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/29/22 has been entered.

Status of Action/Status of Claims
	The examiner acknowledges receipt of applicant’s amendments to the claims, filed 03/29/22. Currently, claims 1, and 3-9 are pending in the application. Claim 2 has been canceled. 
	Accordingly, claims 1 and 3-9 are presented for examination are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Claim Objections
Claims 1, 3, and 9 are objected to because of the following informalities:  the claims recite 
    PNG
    media_image1.png
    32
    170
    media_image1.png
    Greyscale
, which is missing the left parenthesis “(“ from around AO)m.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically claims 1 and 9 both recite, “…(C) 0.1 to 10 mass% of one or more oils having at least an 0.5 IOB, wherein the one or more oils are ester oils, or are selected from the group consisting of polyethylene glycols, polypropylene glycols, polybutylene glycols, polyoxybutylene polyoxypropylene glycols, polyoxyethylene polyoxypropylene glycols, and polyoxyethylene/polyoxypropylene alkyl ethers, all represented by the formula (emphasis added)

    PNG
    media_image1.png
    32
    170
    media_image1.png
    Greyscale
, where AO is a 3-4 carbon oxyalkylene group, EO is an oxyethylene group, 1≤ m ≤ 70, 1 ≤ n ≤ 70, and R1 and R2 are independently H or hydrocarbon groups having 1 to 4 carbon atoms;…” It is unclear to the examiner if the all represented by the formula means that every group listed in the markush grouping of oils is represented by the formula above or if the formula above only applies to the polyoxybutylene polyoxypropylene glycols, polyoxyethylene polyoxypropylene glycols, and polyoxyethylene/polyoxypropylene alkyl ethers, or if the formula only applies to polyoxyethylene/polyoxypropylene alkyl ethers because the language “all represented by the formula… is unclear because it is unclear what “all” encompasses in the instant claims. For the purposes of applying prior art the examiner is interpreting the claims to mean that the formula actually only applies to the polyoxybutylene polyoxypropylene glycols, polyoxyethylene polyoxypropylene glycols, and polyoxyethylene/polyoxypropylene alkyl ether oils.
	Claims 7 and 9 both contain language in parentheses specifically (molecular weight 400), (molecular weight 20000) and it is unclear to the examiner if these are meant to be limitations in the claim or not. The examiner is interpreting these to be the molecular weights of the specific oils being claimed and as such suggests removing the parenthesis from these limitations.
	Claims 3-6 and 8 are rejected as they depend either directly or indirectly from claim 1 and do not resolve the issue as to what is meant by all represented by the formula 

    PNG
    media_image1.png
    32
    170
    media_image1.png
    Greyscale
as is discussed above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 depends from claim 3 which depends from claim 1 and claim 4 recites wherein the alkylene oxide derivative is at least one selected from polyalkylene glycols. However, the claims from which claim 4 depends do not allow the alkylene oxide derivative to be any general polyalkylene glycol as this includes glycols other than those specifically disclosed in claim 1 from which claim 4 ultimately depends and claims 3 and 1 do not mention polyalkylene glycol as one of the derivatives/oils that are allowed in the composition as component (C) must be selected from those listed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP1996310941) and Takakura et al. (US20110206627).
Applicant’s claim:
--An oil-in-water emulsion sunscreen cosmetic comprising:
(A)    a UV protective agent; and
(B)    a fatty acid that is solid at room temperature;
wherein a neutralization rate of the fatty acid is 51 % or less; and
a blending ratio ((A)/(B)) between the (A) UV protective agent and the (B) fatty acid that is solid at room temperature is within a range of at least 0.1 and less than 10.0.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 6, 8-9, ‘941 teaches an oil-in-water sunscreen formulation which comprises a) a UV protective agent, specifically titanium dioxide/titanium oxide and/or p-methoxycinnamate ethylhexyl (both of which read on claim 8) and b) a fatty acid that is a solid at room temperature, specifically the instantly claimed stearic acid wherein the mixing ratio of a to b is 6.25 in example 4 and the  neutralization rate of the stearic acid is less than 51% because the pH is adjusted with a salt e.g. pyrrolidone carboxylic acid sodium salt to 5.9 or 6.0 and the comparative example teaches adjusting the pH with potassium hydroxide and a fatty acid soap is/was generated at a pH of 8.4, thus in examples 3 and 4 the neutralization of the stearic acid is 51% or less (See entire document; [0001]; [0006]; [0009]; 0016]; [0019]; [examples 3, 4 and comparative example 7).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 3-5, 7-9, ‘941 does not teach wherein the composition further comprises an oil having at least a 0.5 IOB, specifically the claimed alkylene oxide derivatives. However, this deficiency in ‘941 is addressed by Takakura.
	Takakura teaches o/w sunscreen emulsions which contain the preferred 14/7 polyethylene oxide/polypropylene oxide dimethyl ether which reads on applicant’s formula in claims 1, 3-5, 7, and 9, wherein R1 and R2 are both Me and which provide excellent formulation stability of the o/w emulsion (See entire document; abstract; [0015]; claims; [0068]; [0061-0068]; examples).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to combine the 14/7 PEO/PPO of Takakura into the o/w sunscreen formulation of ‘941 having the claimed fatty acid and UV screening agents in the same mixing ratios instantly claimed and no other surfactants because Takakura teaches that the exact same scope of alkylene oxides of applicant’s formula (I), including the instantly preferred 14/7 polyethylene oxide/polypropylene oxides were known in the art to improve the emulsification stability while having excellent UV protection ability (See [0015] and sections cited above). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 03/29/22, have prompted the new grounds of rejection presented herein. As applicant’s arguments primarily pertain to the prior art reference ‘645 and this reference is no longer being used, most of the arguments are moot and are not being addressed herein.
	Applicants did argue that the examples of ‘941 comprise additional surfactant and does not recognize the improved UV protective effect. The examiner respectfully points out that the disclosure of ‘941 is not limited to the examples and that prior art is art for all it teaches including non-preferred embodiments and the disclosure of ‘941 does not require monostearyl glyceryl ether specifically, ‘941 teaches that in their invention one or more of (A) higher fatty acid, (B) higher alcohol, (C) fatty acid monoglyceride, monoalkyl glyceryl ether, and monoalkenyl glyceryl ether, and (D) ultraviolet absorber and/or (E) one or more selected from titanium oxide, zinc oxide, etc. and water and oil are added to form an o/w emulsion cosmetic for sunscreen (See specific paragraph around [0007-0011]), thus contrary to applicant’s assertion 941 does not require monostearyl glyceryl ether, or fatty acid monoglyceride, monoalkyl glyceryl ether, and monoalkenyl glyceryl ethers in their composition. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616